Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	It is noted that claims 7-11 have been cancelled.  Claims 1-6 were allowed in the Office action dated 2/24/2021.  After further consideration and search, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1-6 are allowed.
	The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or fairly suggest an abnormality notification device disposed in a first vehicle, comprising: an abnormality determiner configured to determine abnormality of contents of situation information representing a travel situation of a second vehicle after receiving the situation information from the second vehicle, wherein the contents are abnormal when the contents include information that prevents predicting whether a collision will occur between the first vehicle and the second vehicle and/or when the contents omit information necessary to predict whether the collision will occur; a registration determiner configured to, upon determination that the contents are abnormal, determine whether the second vehicle is registered as an abnormal vehicle; a station reporter configured to, upon determination that the second vehicle is not registered as the abnormal vehicle, to transmit an abnormally report to a station identifying the second vehicle as abnormal; a vehicle notifier configured to, upon the determination that the second vehicle is not registered as the normal vehicle, transmit a report completion notice to a third vehicle, indicating that the abnormality report identifying the second vehicle was transmitted to the station; and a registrar configured to, upon the determination that the second vehicle is not registered, register the second vehicle as the abnormal vehicle.
Regarding claim 6, the prior art fails to disclose or fairly suggest a system comprising: a processor; a non-transitory computer-readable storage medium including instructions that, when executed, cause the following: determine that situational information is received by a first vehicle from a second vehicle; determine that the second vehicle is an abnormal vehicle when the situational information is abnormal information, wherein abnormal information includes first information that inhibits performing collision predictions and/or omits second information that facilitates performing the collision predictions; determine that the second vehicle is not registered with the first vehicle in an abnormal vehicle registry; and upon the determination that the second vehicle is not registered: (i) send an abnormal vehicle report to a station, (ii) send a report completion notice, and (iii) register the second vehicle in the abnormal vehicle registry.
Dependent claims 2-5 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687